FILED
                            NOT FOR PUBLICATION
                                                                             FEB 27 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AURORA VASQUEZ; H. L., Jr., a minor,             No.   18-15097
by and through his Guardian Ad Litem
Evonne Morales,                                  D.C. No. 5:16-cv-05436-EJD

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

COUNTY OF SANTA CLARA, a public
entity; JOHN HIROKAWA; BLANCA
HOYT; MEDICAL DIRECTOR OF
SANTA CLARA VALLEY HEALTH
AND HOSPITAL SYSTEM; MARYANN
BARRY; HEALTH CARE MANAGER
OF SANTA CLARA COUNTY MAIN
JAIL COMPLEX; BEVERLY PURDY;
NANCY MAGER; MICHAEL
MANNSTOCK; LAURA FERGUSON;
JAY CHOI; MARK NAVARETTE;
ERICA RIVERA; MARK BRUGUERA,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       Argued and Submitted July 16, 2019
                           San Francisco, California

Before: PAEZ and RAWLINSON, Circuit Judges, and HUCK,** District Judge.

      Aurora Vasquez (Vasquez) and H.L., Jr. appeal the district court’s order

granting summary judgment in favor of the County of Santa Clara (County),

various County employees, and the County Undersheriff in charge of the

Department of Correction. The underlying lawsuit concerned the death of Hector

Lozano (Lozano), Vasquez’s son, who committed suicide while detained at the

County’s Main Jail. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo the district court’s grant of summary judgment. See Sonner v.

Schwabe N. Am., Inc., 911 F.3d 989, 992 (9th Cir. 2018) (citation omitted).

Viewing the evidence in the light most favorable to the non-moving party, we must

determine whether a genuine issue of material fact was raised. See id.; see also KP

Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 408 F.3d 596, 602 (9th Cir.

2005).

      1. The district court did not err when it concluded that Vasquez’s claims

under 42 U.S.C. § 1983 against the County, and County employees Michael




      **
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
                                         2
Mannstock (Mannstock) and Undersheriff Hirokowa (Hirokawa), failed.1 Claims

brought by a pretrial detainee under § 1983 for violations of the right to adequate

medical care are “evaluated under an objective deliberate indifference standard.”

Gordon v. Cty. of Orange, 888 F.3d 1118, 1124-1125 (9th Cir. 2018) (citation

omitted). The record supports the district court’s conclusion that Mannstock, the

last mental health professional to evaluate Lozano before his suicide, was not

deliberately indifferent to Lozano’s medical needs. See id. Mannstock reviewed

Lozano’s medical records, consulted with the officer on duty, observed and

conversed with Lozano, and, in his professional opinion, determined that Lozano

was not suicidal. At most, Mannstock provided negligent care, which does not

raise a material issue of fact under the deliberate indifference standard. See Wood

v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

      Similarly, Vasquez failed to raise a material issue of fact regarding a

“sufficient causal connection” between Sheriff Hirokawa’s general supervision of

the jail and the asserted constitutional violation. See Rodriguez v. Cty. of Los

Angeles, 891 F.3d 776, 798 (9th Cir. 2018) (citation and internal quotation marks




      1
          On appeal, Vasquez discusses only these three defendants.
                                           3
omitted).2   To establish liability against a municipal defendant, a pretrial detainee

must satisfy a two-part test: (1) there must be a “direct causal link between a

municipal policy or custom and the alleged constitutional deprivation,” and (2) the

custom or policy must have been “adhered to with deliberate indifference to the

constitutional rights of the jail’s inhabitants.” Castro v. Cty. of Los Angeles, 833
F.3d 1060, 1075-1076 (9th Cir. 2016) (citations, alteration, and internal quotation

marks omitted).3 The record is replete with examples of mental health

professionals at the Main Jail working exhaustively with Lozano to treat his illness.

From the time Lozano arrived until his tragic death, he was inspected, monitored,

and treated by trained counselors and medical health care professionals. Nothing

in the record raised a material issue of fact that a specific County policy, or lack of

a policy, caused Lozano’s death. See id. at 1075-1076.

      2. Vasquez concedes that her California claim for wrongful death is tethered

to her § 1983 claims. Because we conclude that Vasquez failed to raise a material


      2
         Because the district court did not reach the issue of qualified immunity, we
need not address it. See Gordon, 888 F.3d at 1125 (“The district court did not
reach [the qualified immunity] issue. Accordingly, we decline to address the
question of qualified immunity in the first instance.”).
      3
         “[M]unicipal defendants may be liable under § 1983 even in situations in
which no individual officer is held liable for violating a plaintiff’s constitutional
rights” if a municipal policy caused the constitutional harm. Horton by Horton v.
City of Santa Maria, 915 F.3d 592, 604 (9th Cir. 2019).
                                           4
issue of fact as to her § 1983 claims, her wrongful death claim similarly fails. In

any event, under California law, Mannstock and Hirokawa enjoy “broad general

immunity,” and, similar to the federal claims, California law does not create

wrongful death liability “for malpractice in furnishing or obtaining that medical

care.” Horton by Horton, 915 F.3d at 609-10 (Bybee, J. dissenting in part)

(citations omitted).

      3. The district court also correctly granted summary judgment in favor of

the defendants on Vasquez’s claim under the Americans with Disabilities Act. As

evidenced by the breadth of mental health resources expended on treating Lozano,

no plausible argument could be made that Lozano was excluded from participation

in the benefits of the Main Jail’s programs or services “by reason of his [mental]

disability.” Vos v. City of Newport Beach, 892 F.3d 1024, 1036 (9th Cir. 2018)

(citation and alteration omitted).

      AFFIRMED.




                                          5